     Case 1:18-cv-11078-CM Document 25 Filed 01/09/19 Page 1 of 1
                                                                                         f';:~-~.•~     "'A



                                                                                         ,~-~Tf 1 f
                                                                                         !   I .__, \. _ ~ ,
                                                                                         , I
                                                                                         ',I
                                                                                             I

                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

ROBERT BROWN and THE ESTATE OF BOBBI                                       )
KRISTINA BROWN                                                              )
               Plaintiffs                                                  ) Action No.
v.                                                                         ) 18-CV- l l 078-CM
                                                                           )
SHOWTIME NETWORKS, INC.,                                                   )
BRITISH BROADCASTING CORPORATION,                                          ) CLERK'S CERTIFICATE
PASSION PICTURES CORP, TRACEY BAKER-                                       ) OF DEFAUILT
SIMMONS, WANDA SHELLEY, B2                                                 )
ENTERTAINMENT LLC and SIMMONS SHELLEY                                      )
ENTERTAINMENT, LLC                                                         )
                Defendants                                                 )




       I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern

District of New York, do hereby certify that this action was commenced on with the filing of a
                               ·.zs   ?jjJ
summons and complaint on     11.~18,     a copy of the summons and complaint was served on

defendants TRACEY BAKER-SIMMONS AND WANDA SHELLEY, on 12-8-18 by

personally serving, Leshondria Haney and proof of service was therefore filed on 12-21-18,

Docket # 19 and 20.



       I further certify that the docket entries indicate that the defendants has not filed an

answer or otherwise moved with respect to the complaint herein in a manner. The default of the

defendant(s) is/are hereby noted.


Dated: Ng York, New York
January+• 2019


                                                                                   /              ~
                                       RUBY J. KRAJIC
                                       Clerk o! Court
                                       By:      )                    j       :'
                                                                               ,/

                                                                                , /
                                                                                    /
                                                                                  ~-/'
                                                                                       //



                                             -"'D""'e~pu:::::ty=C=l===er.:_k_..,:.;;:,i::,:_-;;:z.)<:::.;:.::...-'-"--~·
                                                                                                           = ... ~
